           Case 1:20-cv-08090-JMF Document 20 Filed 12/07/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 GREGORY WEISS,                                                         :
                                              Plaintiff,                :
                                                                        :    20-CV-8090 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 STARR RESTAURANT ORGANIZATION, LP d/b/a                                :
 STARR RESTARURANTS, et al.,                                            :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On December 4, 2020, Defendants Havatequila Restaurant Partners, LLC; Ery North
Tower RHC Tenant LLC; Dr. Howard Dr. Fine, LLC; Moe Larry Cheese, LLC; Morimoto NY
Venture, L.P.; Train Design, LLC; Sur Organization, LLC; 26th Street Restaurant, LLC; SRHG
West, LLC; Stephen Starr; Allan Domb; David Robkin; and Jennifer Robkin (“the Moving
Defendants”) filed a motion to dismiss the complaint under Rule 12(b) of the Federal Rules of
Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21) days after the service
of a motion under Rule 12(b) to amend the complaint once as a matter of course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
December 28, 2020. Plaintiff will not be given any further opportunity to amend the complaint
to address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that they relies on the previously filed motion to dismiss. If Defendants file an answer or
a new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendants file a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by December 28, 2020. The Moving Defendants’ reply, if any, shall be filed by
January 4, 2021. At the time any reply is served, the moving party shall supply the Court with
one, double-sided courtesy hard copy of all motion papers by mailing or delivering them to the
Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for January 7, 2021 is adjourned sine die.
        SO ORDERED.
Dated: December 7, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
